                         Case 9:18-bk-03475-FMD            Doc 25      Filed 11/14/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                11/14/2019 02:15 PM
                                                                COURTROOM Room 4-102
HONORABLE CARYL DELANO
CASE NUMBER:                                                    FILING DATE:
9:18-bk-03475-FMD                        13                       04/27/2018
Chapter 13
DEBTOR:                Shaina Pleeter


DEBTOR ATTY:           Jonathan Tolentino
TRUSTEE:               Jon Waage
HEARING:
Motion to Dismiss Case for Failure to Comply with Order Confirming Plan. Filed by Jon Waage on behalf of Trustee Jon Waage
                     (related document(s)<a href=`https://ecf.flmb.uscourts.gov/doc1/046075806287`>21</a>). (Waage, Jon)
                     Doc #24

APPEARANCES:: Kimberly McIntyrel, Jonathan Tolentino

WITNESSES:

EVIDENCE:

RULING:
Motion to Dismiss Case for Failure to Comply with Order Confirming Plan. Filed by Jon Waage on behalf of Trustee Jon Waage
(related document(s)<a href=`https://ecf.flmb.uscourts.gov/doc1/046075806287`>21</a>). (Waage, Jon) Doc #24 - -
Continued to 1/9/2020 at 2:15 pm, Announced in Open Court No Further Notice Given
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 9:18-bk-03475-FMD                      Chapter 13
